Exhibit 10.11

METALS USA HOLDINGS CORP.

2006 DEFERRED COMPENSATION PLAN

The Metals USA Holdings Corp. 2006 Deferred Compensation Plan (the “Plan”) has
been adopted by Metals USA Holdings Corp., a Delaware corporation, effective as
of the Effective Date, for the benefit of its eligible employees. The Plan is a
nonqualified deferred compensation plan pursuant to which the Company (as
hereinafter defined) and its Subsidiaries may defer compensation on behalf of
certain employees. The Plan is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

ARTICLE I

DEFINITIONS

The following words and phrases used in this Plan shall have the respective
meanings set forth below. Wherever appropriate herein, words used in the
singular shall be considered to include the plural, words used in the plural
shall be considered to include the singular, and the masculine gender shall be
deemed to include the feminine gender.

Section 1.1 “Administrator” shall mean the Company acting through a committee
appointed by the Board, which committee shall have at least two members, or any
Person to whom the committee delegates its authority pursuant to
Section 5.1(a)(i).

Section 1.2 “Beneficiary” shall have the meaning set forth in Section 5.7(a).

Section 1.3 “Board” shall mean the Board of Directors of the Company.

Section 1.4 “Claimant” shall have the meaning set forth in Section 6.15(a).

Section 1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.6 “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.

Section 1.7 “Company” shall mean Metals USA Holdings Corp., a Delaware
corporation, and its successors.

Section 1.8 “Deferred Compensation Account” of a Participant shall mean the
bookkeeping account established on behalf of a Participant in accordance with
Section 3.1.

Section 1.9 “Disability” shall mean shall mean a Participant’s absence from
employment with the Company which: (i) is due to his or her inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(ii) results from a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, and causes such Participant to
receive income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering the Company’s employees.

Section 1.10 “Distribution Date” shall mean the date specified in Section 4.1.

Section 1.11 “Dividend” shall mean the special dividend paid to the Company’s
shareholders from the proceeds received from the issuance of the $150,000,000.00
Floating Rate Senior Toggle Notes due 2012.

Section 1.12 “Effective Date” shall mean January     , 2007.

Section 1.13 “ERISA” shall have the meaning set forth in the introductory
paragraph of this Plan.

Section 1.14 “Option Awards” shall mean all awards of options to purchase shares
of the Company’s Common Stock under the Company’s Stock Incentive Plan.

Section 1.15 “Participant” shall mean any holder of an Option Award. The
Participants are listed on Schedule A appended to the Plan.

Section 1.16 “Person” shall be construed broadly and shall include, without
limitation, an individual, a partnership, a corporation, an association, a joint
stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

Section 1.17 “Plan” shall mean the Metals USA Holdings Corp. 2006 Deferred
Compensation Plan, as set forth in this document and as it may hereafter be
amended from time to time.

Section 1.18 “Stock Incentive Plan” shall mean the Company’s Amended and
Restated 2005 Stock Incentive Plan.

Section 1.19 “Subsidiary” shall mean any corporation or other entity of which
the Company owns securities or interests having a majority, directly or
indirectly, of the ordinary voting power in electing the board of directors,
managers, general partners or similar governing Persons thereof.



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Section 2.1 Enrollment. Each Participant shall submit such election form(s) as
may be required by the Company. Each Participant may also have on file with the
Company a completed Beneficiary designation form as provided under Section 5.7
of the Plan. In addition, the Company may establish from time to time such other
enrollment requirements as it determines necessary, in its sole discretion.

ARTICLE III

DEFERRED COMPENSATION ACCOUNT

Section 3.1 Deferred Compensation Accounts. On the Effective Date, the
Administrator shall establish and maintain for each Participant a Deferred
Compensation Account, which account shall be credited with the amount of dollars
set forth on Schedule A to this Plan. No additional amounts will be credited to
a Participant’s Deferred Compensation Account. No amount shall be credited to
any Participant’s Deferred Compensation Account prior to the Effective Date.

Section 3.2 Assignments Prohibited. No part of a Participant’s Deferred
Compensation Account shall be liable for the debts, contracts or engagements of
any Participant, his or her beneficiaries or successors in interest, or be taken
in execution by levy, attachment or garnishment or by any other legal or
equitable proceeding, nor shall any such Person have any rights to alienate,
pledge, encumber, assign or otherwise transfer any benefits or payments
hereunder in any manner whatsoever except to designate a beneficiary as provided
herein.

Section 3.3 Account Not Funded; No Stockholder Rights. A Participant’s Deferred
Compensation Account shall be a memorandum account on the books of the Company.
The balance in a Participant’s Deferred Compensation Account shall be used
solely as a device for the determination of the amount to be eventually
distributed to such Participant in accordance with this Plan. The balance shall
not be treated as property or as a trust fund of any kind. No Participant shall
be entitled to any voting or other stockholder rights with respect to his or her
balance under this Plan.

ARTICLE IV

BENEFITS

Section 4.1 Time of Distribution. The balance held in each Participant’s
Deferred Compensation Account shall be distributed to each Participant (or his
or her Beneficiaries, as applicable) on the earliest of: (i) the second
anniversary of the record payment date of the Dividend; (ii) the Participant’s
death; and (iii) the date the Company terminates the Participant’s employment
with the Company and/or a Subsidiary because of a Disability (the “Distribution
Date”).

Section 4.2 Form of Distribution. Distributions under the Plan shall be made in
a single lump sum cash payment, less any amounts to be withheld pursuant to
Section 6.4 of this Plan, within thirty (30) days following the Distribution
Date.

Section 4.3 Forfeiture. If a Participant’s employment with the Company and/or a
Subsidiary is terminated prior to the Distribution Date for any reason other
than because of the Participant’s death or Disability, including without Cause
or for a Good Reason (as those terms may be defined in the Stock Incentive Plan
or the Participant’s individual employment agreement), the Participant will
forfeit the balance held in the Participant’s Deferred Compensation Account.

ARTICLE V

ADMINISTRATIVE PROVISIONS

Section 5.1 Administrator’s Duties and Powers.

(a) The Board shall designate as the Administrator a committee (which committee
shall be composed of M. Ali Rashid and Marc E. Becker) to conduct the general
administration of the Plan in accordance with the Plan. The committee shall have
full discretionary power and authority to carry out that function and shall have
the following duties and powers:

(i) To delegate all or part of its function as Administrator to any other Person
and to revoke any such delegation.

(ii) To determine questions of eligibility and vesting of Participants and their
entitlement to benefits.

(iii) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other Persons to
render service or advice with regard to any responsibility the Administrator or
the Board has under the Plan, to designate such Persons to carry out
responsibilities, and (together with the Company, the Board and the Company’s
officers, and employees) to rely upon the advice, opinions or valuations of any
such Persons, to the extent permitted by law, being fully protected in acting or
relying thereon in good faith.

 

2



--------------------------------------------------------------------------------

(iv) To construe and interpret the terms of the Plan for purpose of the
administration and application of the Plan, in a manner not inconsistent with
the Plan or applicable law and to amend or revoke any such interpretation.

(v) To adopt rules of the Plan that are not inconsistent with the Plan or
applicable law and to amend or revoke any such rules.

(b) Every finding, decision, and determination made by the Administrator shall,
to the full extent permitted by law, be final and binding upon the Company and
each Participant, except to the extent found by a court of competent
jurisdiction to be arbitrary or capricious.

(c) The Administrator shall, to the maximum extent reasonably possible,
interpret all provisions of this Plan in a manner that is consistent with all
applicable laws, rules and regulations and the intended tax consequences of this
Plan (including, without limitation, guidance that may be issued after the
effective date of this Plan).

Section 5.2 Indemnification by the Company; Liability Insurance.

(a) The Company shall pay or reimburse any of the Company’s officers, directors
or employees who administer the Plan for all expenses incurred by such Persons
in, and shall indemnify and hold them harmless from all claims, liability and
costs (including reasonable attorneys’ fees) arising out of, the good faith
performance of their Plan functions.

(b) The Company may obtain and provide for any such Person, at the Company’s
expense, liability insurance against liabilities imposed on him by law.

Section 5.3 Recordkeeping.

(a) The Administrator shall maintain suitable records of each Participant’s
individual Deferred Compensation Accounts and such other records as the
Administrator deems appropriate in order to administer this Plan.

(b) The Administrator may appoint a secretary to keep the record of proceedings
relating to the Plan, to transmit its decisions, instructions, consents or
directions to any interested party, and to execute and file, on behalf of the
Administrator, such reports or other documents as may be necessary or
appropriate under applicable law to perform ministerial acts.

(c) The Administrator shall not be required to maintain any records or accounts
which duplicate any records or accounts maintained by the Company.

Section 5.4 Service of Process. The Secretary of the Company is hereby
designated as agent of the Plan for the service of legal process.

Section 5.5 Service in More than One Capacity. Any Person or group of Persons
may serve in more than one capacity with respect to the Plan.

Section 5.6 Designation of Beneficiary.

(a) Each Participant shall have the right to designate, revoke and redesignate
one or more beneficiaries hereunder (each a “Beneficiary”) and to direct payment
of the amount credited to his or her Deferred Compensation Account to such
Beneficiaries upon his or her death. Designation, revocation and redesignation
of Beneficiaries shall be made on such form as shall be designated by the
Administrator. If a married Participant wishes to designate a Person other than
his or her spouse as Beneficiary, the Administrator may require (as a condition
precedent to the effectiveness of such designation) that such designation be
consented to in writing by the spouse. Upon the receipt by the Administrator of
a new, valid Beneficiary designation from a Participant, all Beneficiary
designations previously delivered by such Participant and received by the
Administrator before the Participant’s death shall be canceled. The
Administrator shall be entitled to rely on the last Beneficiary designation
delivered by the Participant. No designation, revocation or change in
designation of a Beneficiary shall be valid or effective unless signed by the
Participant (and by the Participant’s spouse, to the extent required pursuant to
this Section 5.7(a) and until received in writing by the Administrator or its
designated agent.

(b) If a Participant fails to designate a Beneficiary as provided in
Section 5.7(a) or, if all designated Beneficiaries predecease the Participant or
die prior to distribution of the Participant’s benefits under this Plan, then
the Participant’s designated Beneficiary shall be deemed to the duly appointed
and currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust). In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within ninety (90) days after the
Participant’s death (or such extended period as the Administrator determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed one hundred eighty (180) days after the Participant’s death), then
the Participant’s Beneficiary shall be deemed to be the

 

3



--------------------------------------------------------------------------------

Person or Persons who can verify by court order that they are legally entitled
to receive the benefits specified hereunder. If a Participant dies and his or
her benefits become payable to the Participant’s Beneficiary, but the
Beneficiary’s death occurs before such payment can actually be made, payment
shall be made to the Beneficiary’s duly appointed and currently acting personal
representative of the Beneficiary’s estate (which shall include either the
Beneficiary’s probate estate or living trust). In any case where there is no
such personal representative of the Beneficiary’s estate duly appointed and
acting in that capacity within ninety (90) days after the Beneficiary’s death
(or such extended period as the Administrator determines is reasonably necessary
to allow such Personal representative to be appointed, but not to exceed one
hundred eighty (180) days after the Beneficiary’s death), then payment shall be
made to the Person or Persons who can verify by court order that they are
legally entitled to receive the benefits otherwise payable to the deceased
Beneficiary.

(c) If the Administrator has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, the Administrator shall have the right,
exercisable in its reasonable discretion, to withhold such payments until this
matter is resolved to the Administrator’s reasonable satisfaction. The payment
of benefits under this Plan to a Participant’s Beneficiary in accordance with
this Section 5.7 shall fully and completely discharge the Company and the
Administrator from all further obligations under this Plan with respect to the
Participant.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1 Amendment of Plan. Except as may otherwise be prohibited by
applicable law, the Plan may be wholly or partially amended by the Administrator
from time to time; provided, however, that no amendment shall lengthen the time
period applicable to such Participant under Section 4.1 or otherwise decrease
the non-forfeitable interest any Participant or any other Person entitled to
payment under the Plan has in the Participant’s Deferred Compensation Accounts
without such Participant’s written approval.

Section 6.2 Termination of the Plan. This Plan shall terminate on the later of
the second anniversary of the Effective Date and the date on which the balance
is distributed from each Participant’s Deferred Compensation Account (the
“Term”).

Section 6.3 Errors and Misstatements. In the event of any misstatement or
omission of fact by a Participant to the Administrator or any clerical error
resulting in payment of benefits in an incorrect amount, the Administrator shall
promptly cause the amount of future payments to be corrected upon discovery of
the facts and shall pay the applicable Participant or other Person entitled to
payment under the Plan any underpayment in cash in a lump sum or shall either
recoup any overpayment from future payments to the applicable Participant or
other Person entitled to payment under the Plan or proceed against the
applicable Participant or other Person entitled to payment under the Plan for
recovery of any such overpayment.

Section 6.4 Tax Withholding. The Company shall satisfy any state or federal
employment tax withholding obligation with respect to the balance in a
Participant’s Deferred Compensation Account by deducting such amounts from any
compensation payable by the Company to the Participant on the Distribution Date.

Section 6.5 Governing Law; Severability. This Plan shall be construed,
administered and governed in all respects under and by applicable federal laws
and, where state law is applicable, the laws of the State of Delaware. If any
provisions of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions of the Plan shall continue to
be fully effective.

Section 6.6 Unsecured General Creditor. The Participants’ Deferred Compensation
Accounts shall be memorandum accounts on the books of the Company only. As such,
the balance in a Participant’s Deferred Compensation Account shall be used
solely as a device for the determination of the amount to be eventually
distributed to the Participant in accordance with this Plan. The Company’s
payment obligations under the Plan shall constitute merely an unfunded and
unsecured promise of the Company to pay benefits in the future to those Persons
to whom the Company has a benefit obligation under this Plan (as determined in
accordance with the terms hereof). No assets of the Company shall be held under
any trust, or held in any way as collateral security, for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
shall be, and remain, the general unpledged, unrestricted assets of the Company
and the respective rights of the Participants and Beneficiaries shall be no
greater than those of the Company’s unsecured general creditors. Further, no
Participant shall be entitled to any voting or other stockholder rights with
respect to his or her balance under this Plan.

Section 6.7 Limitation on Rights of Employees. The Plan is strictly a voluntary
undertaking on the part of the Company and shall not constitute a contract of
employment between the Company and any Participant. Nothing contained in the
Plan shall give any Participant the right to be retained in the service of the
Company or to interfere with or restrict the right of the Company, which is
hereby expressly reserved, to discharge or retire any Participant at any time

 

4



--------------------------------------------------------------------------------

without notice and with or without cause, except as provided by law. Inclusion
under the Plan will not give any Participant any right or claim to any benefit
hereunder except to the extent such right has specifically become fixed under
the terms of the Plan. The doctrine of substantial performance shall have no
application to Participants or any other Persons entitled to payments under the
Plan.

Section 6.8 Payment on Behalf of Minors or Persons under Incapacity. In the
event any amount becomes payable under the Plan to a minor or a Person who, in
the sole judgment of the Administrator is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the
Administrator may direct that such payment be made to any Person found by the
Administrator, in its sole judgment, to have assumed the care of such minor or
other Person. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Company, the Board, the Administrator, and
their officers, directors and employees in respect of such payment.

Section 6.9 References. Unless the context clearly indicates to the contrary, a
reference to a statute, regulation or document shall be construed as referring
to any subsequently enacted, adopted or executed successor statute, regulation
or document.

Section 6.10 Inability to Locate Participant. In the event that, notwithstanding
its reasonable efforts to do so, the Administrator is unable to locate a
Participant or Beneficiary within two years following the date on which the
Participant’s employment by the Company and/or its Subsidiaries terminates for
any reason, or if earlier, within two years following the Distribution Date, the
amount allocated to the Participant’s Deferred Compensation Account shall be
forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefits, such benefits shall be reinstated without interest.

Section 6.11 Compliance with Laws. This Plan and the payment of money under this
Plan, are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
laws) and to such approvals by any listing, regulatory or governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Each Person acquiring any rights under this Plan will, if
requested by the Company, provide such assurances and representations to the
Company as the Administrator may deem necessary or desirable to assure
compliance with all applicable legal requirements.

Notwithstanding anything in the Plan to the contrary, all Plan benefit
obligations and payments are subject to guidance issued by the U.S. Department
of Treasury under Section 409A of the Code. To the extent required, the Company
may modify the benefits payable hereunder and the timing of benefits payable
hereunder to comply with such guidance; provided, however, that the present
value of the aggregate Plan benefits payable to a Participant after such
modification shall not be less than the present value of the Plan benefits
payable to the Participant prior to the modification.

Section 6.12 Status of the Plan. The Plan is intended to be a non-qualified
deferred compensation plan that meets the requirements for deferral of taxation
under Code Section 409A and “is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employee” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and
interpreted to the extent possible in a manner consistent with that intent. All
Deferred Compensation Accounts and all credits and other adjustments to such
Deferred Compensation Accounts shall be bookkeeping entries only and shall be
utilized solely as a device for the measurement and determination of amounts to
be paid under the Plan. No Deferred Compensation Accounts, credits or other
adjustments under the Plan shall be interpreted as an indication that any
benefits under the Plan are in any way funded.

Section 6.13 Effect Upon Other Plans. Except to the extent provided herein,
nothing in this Plan shall be construed to affect the provisions of any other
plan maintained by the Company.

Section 6.14 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

Section 6.15 Claims Procedure.

(a) Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the benefits payable to such Claimant pursuant to this Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

(b) Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Administrator determines that special circumstances
require

 

5



--------------------------------------------------------------------------------

an extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrator expects to render the benefit determination. As soon
as practicable after making its determination, the Administrator shall notify
the Claimant in writing:

(i) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(ii) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

  (A) the specific reason(s) for the denial of the claim, or any part of it;

 

  (B) specific reference(s) to pertinent provisions of this Plan upon which such
denial was based;

 

  (C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (D) an explanation of the claim review procedure set forth in Section 6.15(c);
and

(c) Review of a Denied Claim. No later than sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

(i) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(ii) may submit written comments or other documents; and/or

(iii) may request a hearing, which the Administrator, in its sole discretion,
may grant.

(d) Decision on Review. The Administrator shall render its decision on review
promptly, and no later than sixty (60) days after the Administrator receives the
Claimant’s written request for a review of the denial of the claim. If the
Administrator determines that special circumstances require an extension of time
for completing its review, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial sixty (60) day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision on the review. In rendering its
decision, the Administrator shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(i) specific reasons for the decision;

(ii) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(iv) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

*   *   *   *   *

As adopted by the Board of Directors on                     , 200  .

 

6